            Case 1:16-cv-03430-RA Document 133 Filed 08/21/20 Page 1 of 2


                                                                  USDC-SDNY
UNITED STATES DISTRICT COURT                                      DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                     ELECTRONICALLY FILED
                                                                  DOC#:
 RAPTOR TRADING SYSTEMS, INC.,                                    DATE FILED: 8-21-20

                            Plaintiff,
                                                                    16-CV-3430 (RA)
                       v.

 BETH, et al.

                            Defendants.



 WALLACH, et al.,

                            Plaintiffs,
                                                                    16-CV-5392 (RA)
                       v.
                                                                         ORDER
 LARDOS, et al.,

                            Defendants.



RONNIE ABRAMS, United States District Judge:

       The parties are hereby directed to submit supplemental letters to the Court further addressing the

actions taken by Raptor’s Board without notice to Defendants. The letters shall address:

       (1) Whether there is case law supporting the contention that board actions are void absent notice

to non-voting representatives (as opposed to voting board members).

       (2) Whether there is case law involving analogous facts; for example, whether any courts have

invalidated a board of directors’ actions when the board violated some other procedure—whether

mandated by law, the corporation’s by-laws, or contract.
              Case 1:16-cv-03430-RA Document 133 Filed 08/21/20 Page 2 of 2



         (3) Whether Defendants dispute Raptor’s assertion that they “specifically requested not to be

bothered” about board meetings, as Raptor’s General Counsel Alejandro Gil testified in his deposition,

and the effect of any such request on the Board’s obligations.

         The parties shall present legal and factual authority supporting their arguments. If the Raptor by-

laws speak to this issue, the parties shall provide citation to the by-laws as well. The letters shall be

submitted no later than 3:00 pm on Monday, August 24, 2020.

SO ORDERED.

Dated:      August 21, 2020
            New York, New York

                                                   RONNIE ABRAMS
                                                   United States District Judge
